Exhibit 10.3

AMENDMENT TO
INVESTMENT TECHNOLOGY GROUP, INC.
DIRECTORS’ EQUITY SUBPLAN

The Investment Technology Group, Inc. Directors’ Equity Subplan (the “Subplan”)
implemented under the 1994 Stock Option and Long-Term Incentive Plan, as amended
and restated, of Investment Technology Group, Inc. is amended, effective August
7, 2006, as follows:


1.          THE FOLLOWING IS ADDED AT THE END OF THE FIRST SENTENCE OF SECTION
4(E) OF THE SUBPLAN:

“; provided, however, that each Option will vest and become immediately
exercisable in full upon a Change in Control (as defined in Exhibit A hereto)”


2.          THE FOLLOWING IS ADDED AT THE END OF THE FIRST SENTENCE OF SECTION 5
(C) OF THE SUBPLAN:

“; provided, however, that the Restricted Share Units will become immediately
vested in full upon a Change in Control (as defined in Exhibit A hereto).”


3.          EXHIBIT A ATTACHED HERETO IS ALSO ATTACHED AS EXHIBIT A TO THE
SUBPLAN.


--------------------------------------------------------------------------------




EXHIBIT A

“Change in Control” means and shall be deemed to have occurred:


(I)           IF ANY PERSON (WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED (THE “EXCHANGE ACT”)), OTHER THAN THE COMPANY OR A RELATED
PARTY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES REPRESENTING 35%
PERCENT OR MORE OF THE TOTAL VOTING POWER OF ALL THE THEN-OUTSTANDING VOTING
SECURITIES; OR


(II)          IF THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE
BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), TOGETHER WITH THOSE WHO FIRST
BECOME DIRECTORS SUBSEQUENT TO SUCH DATE AND WHOSE RECOMMENDATION, ELECTION OR
NOMINATION FOR ELECTION TO THE BOARD WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AS OF
THE DATE HEREOF OR WHOSE RECOMMENDATION, ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
MEMBERS OF THE BOARD; OR


(III)         UPON CONSUMMATION OF A MERGER, CONSOLIDATION, RECAPITALIZATION OR
REORGANIZATION OF THE COMPANY, REVERSE SPLIT OF ANY CLASS OF VOTING SECURITIES,
OR AN ACQUISITION OF SECURITIES OR ASSETS BY THE COMPANY OTHER THAN (I) ANY SUCH
TRANSACTION IN WHICH THE HOLDERS OF OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO THE TRANSACTION RECEIVE (OR RETAIN), WITH RESPECT TO SUCH VOTING
SECURITIES, VOTING SECURITIES OF THE SURVIVING OR TRANSFEREE ENTITY REPRESENTING
MORE THAN 50 PERCENT OF THE TOTAL VOTING POWER OUTSTANDING IMMEDIATELY AFTER
SUCH TRANSACTION, WITH THE VOTING POWER OF EACH SUCH CONTINUING HOLDER RELATIVE
TO OTHER SUCH CONTINUING HOLDERS NOT SUBSTANTIALLY ALTERED IN THE TRANSACTION,
OR (II) ANY SUCH TRANSACTION WHICH WOULD RESULT IN A RELATED PARTY BENEFICIALLY
OWNING MORE THAN 50 PERCENT OF THE VOTING SECURITIES OF THE SURVIVING OR
TRANSFEREE ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH TRANSACTION; OR


(IV)        UPON CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OTHER THAN ANY SUCH TRANSACTION
WHICH WOULD RESULT IN A RELATED PARTY OWNING OR ACQUIRING MORE THAN 50 PERCENT
OF THE ASSETS OWNED BY THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION; OR


(V)         IF THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Related Party” means (a) a Subsidiary of the Company; (b) an employee or group
of employees of the Company or any Subsidiary of the Company; (c) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any majority-owned

2


--------------------------------------------------------------------------------




Subsidiary of the Company; or (d) a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of Voting Securities.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

“Voting Securities or Security” means any securities of the Company which carry
the right to vote generally in the election of directors.

 

3


--------------------------------------------------------------------------------